DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-3 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rami Puzis et al.  (EP 3179323 A1) in view of Hassanzadeh et al. (US 2016/0301709 A1) further in view of Pfleger de Aguiaret al. (2019/0246977 A1).
Regarding claims 1-3, Rami Puzis discloses a threat detection system for industrial controllers  (Abstract,  a systems and methods of detecting whether an attacker has re-programmed a Programmable Logic Controller (PLC) in a Supervisory Control And Data Acquisition (SCADA) system in order to send false information back to the Human Machine Interface (HMI), comprising: 
at least one Programmable Logic (0015], Programmable Logic Controller 16) 

said monitoring unit configured to send at least one input signal to said DFPLC ([0012]-[0020],  adding a passive tap in the communication channel between the PLC and the HMI to monitor the sensor data that is sent by the PLC;  sending the monitored data sent by the PLC to the integrity checker module; and system the integrity checker module comprises software operative to compare the monitored data sent by the PLC to the monitored data received by the PLC and, if they are not the same, the integrity checker module issues an alert; and 
receive at least one response from said PLC and communicate at least one alert upon said at least one response being other than an expected response according to said deterministic programming of said PLC ( 0015], and issuing an alert if the values of the data signals sent from the at least one sensor have been altered.
However, Rami Puzis does not specifically disclose an information technology (IT) layer connected to the internet; a DeMilitarized Zone (DMZ) layer connected with said IT layer; and an operational technology (OT) layer connected with said DMZ layer; said OT layer comprises the threat detection system for industrial controllers.
Hassanzadeh discloses an information technology (IT) layer connected to the internet (Fig. 1 , [0037], devices/assets within the information technology (IT) network domain 102, the IT DMZ 106a, the operational technology (OT) network domain 104, and the OT DMZ 106b with  internet); a DeMilitarized Zone (DMZ) layer connected with said IT layer ([Fig. 1, [0025], Fig. 1, [0025], [0037],  information 
Hassanzadeh and Rami Puzis are analogous art. They relate to maintenance systems, particularly for preventing attach for industrial control system. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute analyzing a potential attack paths represented in the data structure of Hassanzadeh for the detecting whether an attacker has re-programmed a Programmable Logic Controller  of Rami Puzis in order to compare the values of data signals sent from at least one sensor to a PLC to the values of the data signals that the PLC sends to the HMI and issuing an alert if the values of the data signals sent from the at least one sensor have been altered. 
However, Rami Puzis and Hassanzadeh does not specifically disclose a Deterministic Fictitious Programmable Logic Controller (DFPLC), and a deterministic program logic; said DFPLC disguised as a PLC. 

Pfleger de Aguiaret, Hassanzadeh and Rami Puzis are analogous art. They relate to maintenance systems, particularly for preventing attach for industrial control system. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above analyzing a potential attack and prevented as taught by Hassanzadeh and Rami Puzis by incorporating the above limitation, as taught by Pfleger de Aguiaret in order to detect malware and cyber-attacks targeted against industrial and energy control systems.
Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Johnson (US 2008/0155676) related to the DMZ may be configured to restrict the flow of traffic between the two networks (e.g., internal network (125), external network (130)). For example, the DMZ may permit connections between the internal network (125) and the DMZ and the external network (130) and the DMZ, but not connections directly between the external network (130) to the internal network (125). Alternatively, the DMZ may permit certain types of traffic between the external network (130) and the internal network (125). For example, packets may be permitted and/or dropped based on source IP address or port, destination IP address or port, source domain name, transport protocol, packet payload, VPN authentication, and/or other characteristics of the network traffic received by the DMZ.
Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119